 



Exhibit 10.5
Recording Requested by and
when recorded return to:
WELLS FARGO BANK, N.A.
Commercial Mortgage Origination
MAC # A0194-093
45 Fremont Street, 9th Floor
San Francisco, California 94105
Attention: CMO Loan Admin.
Loan No. : 31-0900266A
DEED OF TRUST
and
ABSOLUTE ASSIGNMENT OF RENTS
AND LEASES
and
SECURITY AGREEMENT
(AND FIXTIURE FILING)
The parties to this DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES
AND SECURITY AGREEMENT (AND FIXTURE FILING) (“Deed of Trust”), dated as of De
Cembe r 21, 2 0 0 0 are BARBER LANE ASSOCIATES L.P., a California limited
partnership (“Trustor”), with a mailing address at 490 California Ave .4th
Floor~Palo AltoLCA 943 01, AMERICAN SECURITIES COMPANY, a California corporation
(“Trustee”), with a mailing address at 1320 Willow Pass Road, Suite 205,
Concord, California 94520, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Beneficiary”), with a mailing address at 1320 Willow Pass Road, Suite 205,
Concord, California 94520.
RECITALS

A.   BARBER LANE ASSOCIATES L.P., a California limited partnership (“Borrower”)
proposes to borrow from Beneficiary, and Beneficiary proposes to lend to
Borrower the principal sum of EIGHT MILLION AND NO/100THS DOLLARS
($8,000,000.00) (“Loan”). The Loan is evidenced by a promissory note (“Note”)
executed by Borrower, dated the date of this Deed of Trust, payable to the order
of Beneficiary in the principal amount of the Loan. The maturity date of the
loan is February 1, 201:L.

B.   The loan documents include this Deed of Trust, the Note and the other
documents described in the Note as Loan Documents (“Loan Documents”).

ARTICLE 1. DEED OF TRUST

1.1   GRANT. For the purposes of and upon the terms and conditions of this Deed
of Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust
for the benefit of Beneficiary, with power of sale and right of

 



--------------------------------------------------------------------------------



 



    entry and possession, all cstatc, right, title and interest which Trustor
now has or may hereafter acquire in, to, under or derived from any or all of the
following:

  a.   That real property (“Land”) located in Milpitas, county of Santa Clara,
state of California, and more particularly described on Exhibit A attached
hereto;     b.   All appurtenances, easements, rights of way, water and water
rights, pumps, pipes, flumes and ditches and ditch rights, water stock, ditch
and/or reservoir stock or interests, royalties, development rights and credits,
air rights, minerals, oil rights, and gas rights, now or later used or useful in
connection with, appurtenant to or related to the Land;     c.   All buildings,
structures, facilities, other improvements and fixtures now or hereafter located
on the Land;     d.   All apparatus, equipment, machinery and appliances and all
accessions thereto and renewals and replacements thereof and substitutions
therefor used in the operation or occupancy of the Land, it being intended by
the parties that all such items shall be conclusively considered to be a part of
the Land, whether or not attached or affixed to the Land;     e.   All land
lying in the right-of-way of any street, road, avenue, alley or right-of-way
opened, proposed or vacated, and all sidewalks, strips and gores of land
adjacent to or used in connection with the Land;     f.   All additions and
accretions to the property described above;     g.   All licenses,
authorizations, certificates, variances, consents, approvals and other permits
now or hereafter pertaining to the Land and all estate, right, title and
interest of Trustor in, to, under or derived from all tradenames or business
names relating to the Land or the present or future development, construction,
operation or use of the Land; and     h.   All proceeds of any of the foregoing.

All of the property described above is hereinafter collectively defined as the
“Property”. The listing of specific rights or property shall not be interpreted
as a limitation of general terms.
ARTICLE 2. OBLIGATIONS SECURED

2.1   OBLIGATIONS SECURED. Trustor makes the foregoing grant and assignment for
the purpose of securing the following obligations (“Secured Obligations”):

  a.   Full and punctual payment to Beneficiary of all sums at any time owing
under the Note;     b.   Payment and performance of all covenants and
obligations of Trustor under this Deed of Trust including, without limitation,
indemnification obligations and advances made to protect the Property;     c.  
Payment and performance of all additional covenants and obligations of Borrower
and Trustor under the Loan Documents;     d.   Payment and performance of all
covenants and obligations, if any, which any rider attached as an exhibit to
this Deed of Trust recites are secured hereby;     e.   Payment and performance
of all future advances and other obligations that the then record owner of all
or part of the Property may agree to pay and/or perform (whether as principal,
surety or guarantor) for

 



--------------------------------------------------------------------------------



 



      the benefit of Beneficiary, when the obligation is evidenced by a writing
which recites that it is secured by this Deed of Trust;     f.   All interest
and charges on all obligations secured hereby including, without ltation,
prepayment charges, late charges and loan fees; and     g.   All modifications,
extensions and renewals of any of the obligations secured hereby, however
evidenced, including, without limitation: (i) modifications of the required
principal payment dates or interest payment dates or both, as the case may be,
deferring or accelerating payment dates wholly or partly; and
(ii) modifications, extensions or renewals at a different rate of interest
whether or not any such modification, extension or renewal is evidenced by a new
or additional promissory note or notes.

2.2   OBLIGATIONS. The term “obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges, late charges and loan fees at any time
accruing or assessed on any of the Secured Obligations.

2.3   INCORPORATION. All terms and conditions of the documents which evidence
any of the Secured Obligations are incorporated herein by this reference. All
perso::rs who may have or acquire an interest in the Property shall be deemed to
have notice of the terms of the Secured Obligations and to have notice that the
rate of interest on one or more Secured Obligation may vary from time to time.

ARTICLE 3. ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

3.1   ASSIGNMENT. Trustor irrevocably assigns to Beneficiary all of Trustor’s
right, title and interest in, to and under: (a) all present and future leases of
the Property or any portion thereof, all licenses and agreements relating to the
management, leasing or operation of the Property or any portion thereof, and all
other agreements of any kind relating to the use or occupancy of the Property or
any portion thereof, whether such leases, licenses and agreements are now
existing or entered into after the date hereof (“Leases”); and (b) the rents,
issues, deposits and profits of the Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Trustor under the Leases
(“Payn:.ents”). The term “Leases” shall also include all guarantees of and
security for the tenants‘ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Property.

3.2   GRANT OF LICENSE. Notwithstanding anything to the contrary in this Deed of
Trust, Beneficiary confers upon Trustor a revocable license ("License") to
collect and retain the Payments as they become due and payable and to exercise
and enjoy all of its benefits and privileges of landlord under the Lease(s),
until the occurrence of a Default (as hereinafter defined). Upon a Default, the
License shall be automatically revoked and Beneficiary may collect and apply the
Payments pursuant to the terms hereof without notice and without taking
possession of the Property. Upon Tmstors cure of the Default, Beneficiary shall
re-confer, upon Trustor a revocable license to collect and retain the Payments
as they become due and payable, until the occurrence of a Default (as herein
defined). All Payments thereafter collected by Tmstor shall be held by Trustor
as trustee under a constructive trust for the benefit of Beneficiary. Trustor
hereby irrevocably authorizes and directs the tenants under the Leases to rely
upon and comply with any notice or demand by Beneficiary for the payment to
Beneficiary of any rental or other sums which may at any time become due under
the Leases, or for the performance of any of the tenants‘ undertakings under the
Leases, and the tenants shall have no right or duty to inquire as to whether any
Default has actually occurred or is then existing. Trustor hereby relieves the
tenants from any liability to Trustor by reason of relying upon and complying
with any such notice or demand by Beneficiary. Beneficiary may apply, in its
sole discretion, any Payments so collected by Beneficiary against any Secured
Obligation or any other obligation of Borrower, Trustor or any other person or
entity, under any document or instrument related to or executed in cormection
with the Loan Documents, whether existing on the date hereof or hereafter

 



--------------------------------------------------------------------------------



 



    arising. Collection of any Payments by Beneficiary shall not cure or waive
any Default or notice of Default or invalidate any acts done pursuant to such
notice.   3.3   EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall
not cause Beneficiary to be: (a) a mortgagee in possession; (b) responsible or
liable for the control, care, management or repair of the Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases;
(c) responsible or liable for any waste committed on the Property by the tenants
under any of the Leases or by any other parties; for any dangerous or defective
condition of the Property; or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee, invitee or other person; or (d) responsible for or
impose upon Beneficiary any duty to produce rents or profits. Except for the
gross negligence or willfull misconduct of Beneficiary, Beneficiary shall not
directly or indirectly be liable to Trustor or any other person as a consequence
of: (e) the exercise or failure to exercise any of the rights, remedies or
powers granted to Beneficiary hereunder; or (f) the failure or refusal of
Beneficiary to perform or discharge any obligation, duty or liability of Trustor
arising under the Leases.

3.4 COVENANTS-LONG TERM LEASES.

  a.   All Leases. Trusto.r shall, at Trustor’s sole cost and expense:

  (i)   perform all obligations of the landlord under the Leases and use
reasonable efforts to enforce performance by the tenants of all obligations of
the tenants under the Leases;     (ii)   use reasonable efforts to keep the
Property leased at all times to tenants which Trustor reasonably and in good
faith believes are creditworthy at rents not less than the fair market rental
value (including, but not limited to, free or discounted rents to the extent the
market so requires);     (iii)   promptly upon Beneficiary’s request, deliver to
Beneficiary a copy of each requested Lease and all amendments thereto and
waivers thereof; and     (iv)   promptly upon Beneficiary’s request, execute and
record any additional assignments of landlord’s interest under any Lease to
Beneficiary and specific subordination of any Lease to this Deed of Trust, in
form and substance satisfactory to Beneficiary.

Unless consented to in writing by Beneficiary or otherwise permitted under any
other provision of the Loan Documents, Tmstor shall not:

  (v)   grant any tenant under any Lease any option, right of first refusal or
other right to purchase all or any portion of the Property under any
circumstances;     (vi)   grant any tenant under any Lease any right to prepay
rent more than I month in advance;     (vii)   except upon Beneficiary’s
request, execute any assignment of landlord’s interest in any Lease; or    
(viii)   collect rent or other sums due under any Lease in advance, other than
to collect rent 1 month in advance of the time when it becomes due.

Any such attempted action in violation of the provisions of this Section shall
be null and void.
Trustor shall deposit with Beneficiary to be held by Beneficiary in an
interest-bearing account for the benefit of Trustor any sums received by Trustor
in consideration of any termination, modification or amendment of any Lease or
any release or discharge of any tenant under any Lease from any obligation
thereunder and any such sums received by Trustor shall be held in trust by
Trustor for such purpose.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, so long as no Default exists, the portion of any
such sum received by Trustor with respect to any Lease which is less than
$50,000 shall be payable to Trustor. All such sums received by Beneficiary with
respect to any Lease shall be deemed “Impounds” (as defined in Section 6.12b)
and shall be deposited by Beneficiary into a pledged account in accordance with
Section 6.12b. If no Default exists, Beneficiary shall release such Impounds to
Trustor once a month as necessary to pay or reimburse Trustor for such tenant
improvements, brokerage commissions and other leasing costs as may be required
to re-tenant the affected space; provided, however, Beneficiary shall have
received and approved each of the following for each tenant for which such costs
were incurred; (1) Trustor’s written request for such release, including the
name of the tenant, the location and net rentable area of the space and a
description and cost breakdown of the tenant improvements or other leasing costs
covered by the request; (2) Trustor’s certification that any portions of the
tenant improvements or the portions requested have been completed lien-free and
in a workmanlike manner; (3) a fully executed Lease, or extension or :renewal of
the current Lease; (4) upon the final disbursement an estoppel certificate
executed by the tenant including its acknowledgement that all tenant
improvements have been satisfactorily completed; and (5) such other information
with respect to such costs as Beneficiary may require. Following the
re-tenanting of all affected space (including, without limitation, the
completion of all tenant improvements), and provided no Default exists,
Beneficiary shall release any remaining such Impounds relating to the affec ted
space to Trustor. Tmstor shall construct all tenant improvements in a
workmanlike manner and in accordance with all applicable laws, ordinances, rules
and regulations.

  b.   Manor Leases. Trustor shall, at Trustor’s sole cost and expense, give
Beneficiary prompt written notice of any material default by landlord or tenant
under any Major Lease (as defined below). Unless consented to in writing by
Beneficiary or otherwise permitted under any other provision of the Loan
Documents, Trustor shall not:

  (i)   enter into any Major Lease which (aa) is not on fair market terms (which
terms may include free or discounted rent to the extent the market so requires);
(bb) does not contain a provision requiring the tenant to execute and deliver to
the landlord an estoppel certificate in form and substance satisfactory to the
landlord promptly upon the landlord’s request; or (cc) allows the tenant to
assign or sublet the premises without the landlord’s consent;     (ii)   reduce
any rent or other sums due from the tenant under any Major Lease;     (iii)  
ternunate or materially modify or amend any Major Lease; or     (iv)   release
or discharge the tenant or any guarantor under any Major Lease from any material
obligation thereunder.

Any such attempted action in violation of the provisions of this Section shall
be null and void.
“Major Lease”, as used herein, shall mean any Lease, which is, at any time:
(1) a Lease of more than 20% of the total rentable area of the Property, as
reasonably determined by Beneficiary; or (2) a Lease which generates a gross
base monthly rent exceeding 20% of the total gross base monthly rent generated
by all Leases (excluding all Leases under which the tenant: is then in default),
as reasonably determined by Beneficiary. Trustor’s obligations with respect to
Major Leases shall be governed by the provisions of Section 3.4a as well as by
the provisions of this Section.

  c.   Failure to Deny Request. Beneficiary’s failure to deny any written
request by Trustor for Beneficiary’s consent under the provisions of
Sections 3.4a or 3.4b within 10 Business Days after Beneficiary’s receipt of
such request (and all documents and information reasonably related thereto)
shall be deemed to constitute Beneficiary’s consent to such request.

 



--------------------------------------------------------------------------------



 



3.5   ESTOPPEL CERTIFICATES. Within 30 days after request by Beneficiary,
Trustor shall deliver to Beneficiary and to any party designated by Beneficiary,
estoppel certificates relating to the Leases executed by Trustor and by each of
the tenants, in form and substance acceptable to Beneficiary; provided, however,
if any tenant shall fail or refuse to so execute and deliver any such estoppel
certificate upon request, Trustor shall use reasonable efforts to cause such
tenant to execute and deliver such estoppel certificate but such tenant’s
continued failure or refusal to do so, despite T:rustor-’s reasonable efforts,
shall not constitute a default by Trustor under this Section.   3.6   RIGHT OF
SUBORDINATION. Beneficiary may at any time and from time to time by specific
written instrument intended for the purpose unilaterally subordinate the lien of
this Deed of Trust to any Lease, without joinder or consent of, or notice to,
Tmstor, any tenant or any other person. Notice is hereby given to each tenant
under a Lease of such right to subordinate. No subordination referred to in this
Section shall constitute a subordination to any lien or other encumbrance,
whenever arising, or improve the right of any junior lienholder. Nothing herein
shall be construed as subordinating this Deed of Trust to any Lease.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

4.1   SECURITY INTEREST. Trustor grants and assigns to Beneficiary a security
interest to secure payment and performance of all of the Secured Obligations, in
all of the following described personal property in which Trustor now or at any
time hereafter has any interest (“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with or appropriated for use on the Property; all rents, issues, deposits and
profits of the Property (to the extent, if any, they are not subject to the
Absolute Assignment of Rents and Leases); all inventory, accounts, cash
receipts, deposit accounts, impounds, accounts receivable, contract rights,
general intangibles, chattel paper, instruments, documents, notes, drafts,
letters of credit, insurance policies, insurance and condemnation awards and
proceeds, any other rights to the payment of money, trade names, trademarks and
service marks arising from or related to the Property or any business now or
hereafter conducted thereon by Trustor; all permits, consents, approvals,
licenses, authorizations and other rights granted by, given by or obtained from,
any governmental entity with respect to the Property; al.[ deposits or other
security now or hereafter made with or given to utility companies by Trustor
with respect to the Property; all advance payments of insurance premiums made by
Trustor with respect to the Property; all plans, drawings and specifications
relating to the Property; all loan funds held by Beneficiary, whether or not
disbursed; all funds deposited with Beneficiary pursuant to any Loan Document,
all reserves, deferred payments, deposits, accounts, refunds, cost savings and
payments of any kind related to the Property or any portion thereof, including,
without limitation, all “Impounds” as defined herein; together with all
replacements and proceeds of, and additions and accessions to, any of the
foregoing, and all books, records and files relating to any of the foregoing.
As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Deed of Trust constitutes a
fixture filing under the California Uniform Commercial Code, as amended or
recodified from time to time (“UCC”).

4.2   RIGHTS OF BENEFICIARY. In addition to Beneficiary’s rights as a “Secured
Party” under the UCC, Beneficiary may, but shall not be obligated to, at any
time without notice and at the expense of Trustor:

(a) give notice to any person of Beneficiary‘s rights hereunder and enforce such
rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; and
(c) inspect the Collateral. Notwithstanding the above, in no event shall
Beneficiary be deemed to have accepted any property other than cash in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary
shall make an express written election of said remedy under the UCC or other
applicable law.



 



--------------------------------------------------------------------------------



 



4.3   ADDITIONAL RIGHTS OF BENEFICIARY UPON DEFAULT. Upon the occurrence of a
Default hereunder, then in addition to all of Beneficiary’s rights as a “Secured
Party” under the UCC or otherwise at law:

  a.   Sale of Collateral. Beneficiary may: (i) upon written notice, require
Trustor to assemble any or all of the Collateral and make it available to
Beneficiary at a place designated by Beneficiary; (ii) without prior notice,
enter upon the Property or other place where any of the Collateral may be
located and take possession of, collect, sell and dispose of any or all of the
Collateral, and store the same at locations acceptable to Beneficiary at
Trustor’s expense; or (iii) sell, assign and deliver at any place or in any
lawful manner all or any part of the Collateral and bid and become purchaser at
any such sales; and     b.   Other Rights. Beneficiary may, for the account of
Trustor and at Trustor‘s expense: (i) operate, use, consume, sell or dispose of
the Collateral as Beneficiary deems appropriate for the purpose of performing
any or all of the Secured Obligations; (ii) enter into any agreement, compromise
or settlement including insurance claims, which Beneficiary may deem desirable
or proper with respect to any of the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Trustor in
connection with or on account of any or all of the Collateral.

Trustor acknowledges and agrees that a disposition of the Collateral in
accordance with Beneficiary’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that 5 days prior
notice of such disposition is commercially reasonable notice. Tmstor further
agrees that any sale or other disposition of all or any portion of the
Collateral may be applied by Beneficiary first to the reasonable expenses in
connection therewith, including reasonable attorneys’ fees and disbursements,
and then to the payment of the Secured Obligations.

4.4   POWER OF ATTORNEY. Trustor hereby irrevocably appoints Beneficiary as
Trustor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact, Beneficiary may, without the obligation to do so, in
Beneficiary’s name or in the name of Trus tor, but prior to a Default only if
Tmstor fails to do so within ten (10) days after written notice from Beneficiary
prepare, execute, file and record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve any of Beneficiary’s security interests and rights in or to any of the
Collateral, and upon a Default hereunder, take any other action required of
Trustor; provided, however, that Beneficiary as such attorney-infact shall be
accountable only for such funds as are actually received by Beneficiary.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

5.1   REPRESENTATIONS AND WARRANTIES. Tmstor represents and warrants to
Beneficiary that, to Tmstor’s current actual knowledge after reasonable
investigation and inquiry, the following statements are true and correct as of
the Effective Date:

  a.   Legal Status. Tmstor and Borrower are duly organized and existing and in
good standing under the laws of the state(s) in which Trustor and Borrower are
organized. Tmstor and Borrower are qualified or licensed to do business in all
jurisdictions in which such qualification or licensing is required.     b.  
Permits. Trustor and Borrower possess all permits, franchises and licenses and
all rights to all trademarks, trade names, patents and fictitious names, if any,
necessary to enable Trustor and Borrower to conduct the business(es) in which
Trustor and Borrower are now engaged in compliance with applicable law.

 



--------------------------------------------------------------------------------



 



  c.   Authorization and Validity. The execution and delivery of the Loan
Documents have been duly authorized and the Loan Documents constitute valid and
binding obligations of Trustor, Borrower or the party which executed the same,
enforceable in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights, or by the application of rr les
of equity.     d.   Violations. The execution, delivery and performance b y
Trustor and Borrower of each of the Loan Documents do not violate any provision
of any law or regulation, or result in any breach or default under any contract,
obligation, indenture or other instrument to which Trustor or Borrower is a
party or by which Trustor or Borrower is bound.     e.   Litigation. There are
no pending or threatened actions, claims, investigations, suits or proceedings
before any governmental authority, court or administrative agency which may
adversely affect the financial condition or operations of Trustor or Borrower
other than those previously disclosed in writing by Tmstor or Borrower to
Beneficiary.     f.   Financial Statements. The fmancial statements of Trustor
and Borrower, of each general partner (if Trustor or Borrower is a partnership),
of each member (if Trustor or Borrower is a limited liability company) and of
each guarantor, if any, previously delivered by Trustor or Borrower to
Beneficiary: (i) are materially complete and correct; (ii) present fairly the
fmancial condition of such party; and (iii) have been prepared in accordance
with the same accounting standard used by Trustor or Borrower to prepare the
financial statements delivered to and approved by Beneficiary in connection with
the making of the Loan, or other accounting standards approved by Beneficiary.
Since the date of such financial statements, there has been no material adverse
change in such financial condition, nor have any assets or properties reflected
on such financial statements been sold, transferred, assigned, mortgaged,
pledged or encumbered except as previously disclosed in writing by Trustor or
Borrower to Beneficiary and approved in writing by Beneficiary.     g.  
Reports. All reporl:s, documents, instruments and information delivered to
Beneficiary in connection with the Loan: (i) are materially correct and
sufficiently complete to give Beneficiary accurate knowledge of their subject
matter; and (ii) do not contain any misrepresentation of a material fact or
omission of a material fact which omission makes the provided information
misleading.     h.   Income Taxes. There are no pending assessments or
adjustments of Trustor’s or Borrower’s income tax payable with respect to any
year.         Subordination. There is no agreement or instrument to which
Borrower is a party or by which Borrower is bound that would require the
subordination in right of payment of any of Borrower’s obligations under the
Note to an obligation owed to another party.         Title. Trustor lawfully
holds and possesses fee simple title to the Property, without limitation on the
right to encumber same. This Deed of Trust is a first lien on the Property prior
and superior to all other liens and encumbrances on the Property except:
(i) liens for real estate taxes and assessments not yet due and payable; (ii.)
senior exceptions previously approved by Beneficiary and shown in the title
insurance policy insuring the lien of this Deed of Trust; and (iii) other
matters, if any, previously disclosed to Beneficiary by Trustor in a writing
specifically referring to this representation and warranty.     k.   Mechanics’
Liens. There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to any such liens) affecting the Property which are or maybe prior to
or equal to the lien of this Deed of Trust.

  1.   Encroachments. Except as shown in the survey, if any, previously
delivered to Beneficiary, none of the buildings or other improvements which were
included for the purpose of determining the appraised

 



--------------------------------------------------------------------------------



 



      value of the Property lies outside of the boundaries or building
restriction lines of the Property and no buildings or other improvements located
on adjoining properties encroach upon the Property.

  m.   Leases. All existing Leases are in full force and effect and are
enforceable in accordance with their respective terms. No material breach or
default by any party, or event which would constitute a material breach or
default by any party after notice or the passa,,e of time, or both, exists under
any existing Lease. None of the landlord’s interests under any of the Leases,
including, but not limited to, rents, additional rents, charges, issues or
profits, has been transferred or assigned. No rent or other payment under any
existing Lease has been paid by any tenant for more than 1 month in advance.    
n.   Collateral. Trustor has good title to the existing Collateral, free and
clear of all liens and encumbrances except those, if any, previously disclosed
to Beneficiary by Trustor in writing specifically referring to this
representation and warranty. Trustor’s principal place of business is located at
the address shown in this Deed of Trust.     o.   Condition of Propt. Except as
shown in the property condition survey or other engineering reports, if any,
previously delivered to or obtained by Beneficiary, the Property is in good
condition and repair and is free from any damage that would materially and
adversely affect the value of the Property as security for the Loan or the
intended use of the Property.     P.   Hazardous Materials. Except as shown in
the enviromnental assessment report(s), if any, previously delivered to or
obtained by Beneficiary, the Property is not and has not been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of Hazardous Materials (as
hereinafter defined) except as otherwise previously disclosed in writing by
Tmstor to Beneficiary.     q.   Hazardous Materials Laws. The Property complies
with all Hazardous Materials Laws (as hereinafter defined).     r.   Hazardous
Materials Claims. Trustor has received no notice of any pending or threatened
Hazardous Materials Claims (as hereinafter defined).     s.   Wetlands. Except
as previously disclosed to Beneficiary, no part of the Property consists of or
is classified as wetlands, tidelands or swamp and overflow lands.     t.  
Compliance With ]Laws. All federal, state and local laws, rules and regulations
applicable to the Property, including, without limitation, all zoning and
building requirements and all requirements of the Americans With Disabilities
Act of 1990, as amended fro:n time to time (42 U. S. C. Section 12101 et seq.)
have been satisfied or complied with. Trustor is in possession of all
certificates of occupancy and all other licenses, permits and other
authorizations required by applicable law for the existing use of the Property.
All such certificates of occupancy and other licenses, permits and
authorizations are valid and in full force and effect.     u.   Property Taxes
and Other Liabilities. All taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, and ground rents, if any, which previously
became due and owing in respect of the Property have been paid.     v.  
Condemnation. There is no proceeding pending or threatened for the total or
partial condemnation of the Property.     w.   Homestead. There is no homestead
or other exemption available to Trustor which would materially interfere with
the right to sell the Property at a trustee’s sale or the right to foreclose
this Deed of Trust.

 



--------------------------------------------------------------------------------



 



  x.   Solvency. None of the transactions contemplated by the Loan will be or
have been made with an actual intent to hinder, delay or defraud any present or
future creditors of Trustor, and Trustor, on the Effective Date, will have
received fair and reasonably equivalent value in good faith for the grant of the
liens or security interests effected by the Loan Documents. On the Effective
Date, Trustor will be solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. Trustor is able to pay its
debts as they become due.     Y.   Separate Tax Parcel(s). The Property is
assessed for the real estate tax purposes as one or more wholly independent tax
parcels, separate from any other real property, and no other real property is
assessed and taxed together with the Property or any portion thereof.

5.2   REPRESENTATIONS, WARRANTIES AND COVENANTS, REGARDING STATUS (LEVEL II
SPE). Trustor hereby represents, warrants and covenants to Beneficiary as
follows:

  a.   such entity was organized solely for the purpose of owning the Property;
    b.   such entity will not engage in any business unrelated to the ownership
of the Property;     c.   such entity will not have any assets other than the
Property (and personal property incidental to the ownership and operation of the
Property);     d.   such entity has not and will not engage in, seek or consent
to any dissolution, winding up, liquidation, consolidation, merger, asset sale,
or amendment of its articles of incorporation, articles of organization,
certificate of formation, operating agreement or limited partnership agreement,
as applicable;     e.   such entity, without the unanimous consent of all of its
directors, general partners or members, as applicable, shall not file or consent
to the filing of any bankruptcy or insolvency petition or otherwise institute
insolvency proceedings;     f.   such entity has no indebtedness (and will have
no indebtedness) other than (i) the Loan; and (ii) unsecured trade debt which is
not evidenced by a note and is incurred in the ordinary course of Trustor’s
business in connection with owning, operating and maintaining the Property and
is paid within thirty (30) days from the date incurred;     g.   such entity has
not and will not fail to correct any known misunderstanding regarding the
separate identity of such entity;     h.   such entity has maintained and will
maintain its accounts, books and records separate from any other person or
entity;         such entity has maintained and will maintain its books, records,
resolutions and agreements as official records;     J.   such entity (i) has not
and will not commingle its funds or assets with those of any other entity; and
(ii) has held and will hold its assets in its own name;     k.   such entity has
conducted and will conduct its business in its own name;     1.   such entity
has maintained and will maintain its accounting records and other entity
documents separate from any other person or entity;

 



--------------------------------------------------------------------------------



 



  m.   such entity has prepared and will prepare separate tax returns and
financial statements, or if part of a consolidated group., is shown as a
separate member of such group;     n.   such entity has paid and will pay its
own liabilities and expenses out of its own funds and assets;     o.   such
entity has held and will hold regular meetings, as appropriate, to conducts its
business and has observed and will observe all corporate., partnership or
limited liability company formalities and record keeping, as applicable;     p.
  such entity has not and will not assume or guarantee or become obligated for
the debts of any other entity or hold out its credit as being available to
satisfy the obligations of any other entity;     q.   such entity has not and
will not acquire obligations or securities of its shareholders, partners or
members, as applicable;     r.   such entity has allocated and will allocate
fairly and reasonably the costs associated with common employees and any
overhead for shared office space and such entity has used and will use separate
stationery, invoices and checks;     s.   such entity has not and will not
pledge its assets for the benefit of any other person or entity;     t.   such
entity has held and identified itself and will hold itself out and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other person or entity;     u.   such entity has not
made and will not make loans to any person or entity;     v.   such entity has
not and will not identify its shareholders, partners or members, as applicable,
or any affiliates of any of the foregoing, as a division or part of it;     w.  
such entity has not entered into and will not enter into or be a party to, any
transaction with its shareholders, partners or members, as applicable, or any
affiliates of any of the foregoing, except in the ordinary course of its
business pursuant to written agreements and on terms which are intrinsically
fair and are no less favorable to it than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;     x.   if any such
entity is a corporation, the directors of such entity shall consider the
interests of the creditors of such entity in connection with all corporate
action;     y.   such entity has paid and will pay the salaries of its oven
employees and has maintained and will maintain a sufficient number of employees
in light of its contemplated business operations;     z.   such entity has
maintained and will maintain adequate capital in light of its contemplated
business operations;     aa.   if any such entity is a limited partnership with
more than one general partner, its limited partnership agreement requires the
remaining partners to continue the partnership as long as one solvent general
partner exists; and     bb.   if any such entity is a limited liability company,
its operating agreement, if any such entity is a limited partnership, its
limited partnership agreement and if any such entity is a corporation, to the
fullest extent permitted by applicable law, its articles of incorporation,
contain the provisions set forth in this Section 5.2 and such entity shall
conduct its business and operations in strict compliance with the terms
contained therein.

 



--------------------------------------------------------------------------------



 



ART][CLE 6. RIGHTS AND DUTIES OF THE PARTIES

6.1   MAINTENANCE AND ;PRESERVATION OF THE PROPERTY. Trustor shall: (a) keep the
Property in good condition and repair; (b) complete or restore promptly and in
workmanlike manner the Property or any part thereof which may be damaged or
destroyed (unless, if and to the extent permitted under Section 6.11,
Beneficiary elects to require that insurance proceeds be used to reduce the
Secured Obligations and after such repayment the ratio of Secured Obligations to
the value of the Property, as reasonably determined by Beneficiary is the same
as or flower than it was immediately before the loss or taking occurred);
(c) comply and cause the Property to comply with (i) all laws, ordinances,
regulations and standards, (ii) all covenants, conditions, restrictions and
equitable servitudes, whether public or private, of every kind and character and
(iii) all requirements of insurance companies and any bureau or agency which
establishes standards of insurability, which laws, covenants or requirements
affect the Property and pertain to acts committed or conditions existing
thereon, including, without limitation, any work of alteration, improvement or
demolition as such laws, covenants or requirements mandate; (d) operate and
manage the Property at all times in a professional manner and do all other acts
which from the character or use of the Property may be reasonably necessary to
maintain and preserve its value; (e) promptly after execution, deliver to
Beneficiary a copy of any management agreement concerning the Property and all
amendments thereto and waivers thereof; and (f) execute and acknowledge all
further documents, instruments and other papers as Beneficiary or Trustee deems
necessary or appropriate to preserve, continue, perfect and enjoy the benefits
of this Deed of Trust and perform Trustor’s obligations,, including, without
limitation, statements of the amount secured hereby then owing and statements of
no offset. Trustor shall not: (g) remove or demolish all or any material part of
the Property; (h) alter either (i) the exterior of the Property in a manner
which materially and adversely affects the value of the Property or (ii) the
roof or other structural elements of the Property in a manner which requires a
building permit except for tenant improvements required under the Leases;
(i) initiate or acquiesce in any change in any zoning or other land
classification which affects the Property; (j) materially alter the type of
occupancy or use of all or any part of the Property; or (k) commit or permit
waste of the Property.

6.2   HAZARDOUS MATERIALS. Without limiting any other provision of this Deed of
Trust, Trustor agrees as follows:

  a.   Prohibited Activities. Trustor shall not cause or permit: the Property to
be used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any oil or other
petroleum products, flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the :Hazardous Materials Laws (defined below) and/or
other applicable environmental laws, ordinances or regulations (“Hazardous
Materials”).         The foregoing to the contrary notwithstanding, (i) Ttustor
may store, maintain and use on the Property janitorial and maintenance supplies,
paint and other Hazardous Materials of a type and in a quantity readily
available for ;purchase by the general public and normally stored, maintained
and used by owners and managers of properties of a type similar to the Property;
and (ii) tenants of the Property may store, maintain and use on the Property
(and, if any tenant is a retail business, hold in inventory and sell in the
ordinary course of such tenant‘s business) Hazardous Materials of a type and
quantity readily available for purchase by the general public and normally
stored, maintained and used (and, if tenant is a retail business, sold) by
tenants in similar lines of business an properties similar to the Property or as
otherwise permitted under the subject lease.     b.   Hazardous Materials Laws.
Trustor shall comply and cause the Property to comply with all federal, state
and local laws, ordinances and regulations relating to Hazardous Materials
(“Hazardous

 



--------------------------------------------------------------------------------



 



      Materials Laws”), including, without limitation: the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthori:i:ation Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations, except to the
extent such compliance is modified or excused in writing by the relevant
government authority to the reasonable satisfaction of the Beneficiary.

  c.   Notices. Trustor shall immediately notify Beneficiary in writing of
(i) the discovery of any Hazardous Materials on, under or about the Property
(other than Hazardous Materials permitted under Section 6.2(a)); (ii) any
knowledge by Trustor that the Property does not comply with any Hazardous
Materials Laws; (iii) any claims or actions (“Hazardous Materials Claims”)
pending or threatened against Trustor or I:he Property by any governmental
entity or agency or any other person or entity relating to Hazardous Materials
or pursuant to the Hazardous Materials Laws; and (iv) the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any part thereof to become
contaminated with Hazardous Materials.     d.   Remedial Action. In response to
the presence of any Hazardous Materials on, under or about the Property, Trustor
shall immediately take, at Trustor’s sole expense, all remedial action required
by any Hazardous Materials Laws or any judgment, consent decree, settlement or
compromise in respect to any Hazardous Materials Claims.     e.   Inspection By
Beneficiary. Upon reasonable prior notice to Trustor, Beneficiary, its employees
and agents, may from time to time (whether before or after the commencement of a
nonjudicial or judicial foreclosure proceeding), enter and inspect the Property
for the purpose of determining the existence, location, nature and magnitude of
any past or present release or threatened release of any Hazardous Materials
into, onto, beneath or from the Property.     f.   Legal Effect of Section.
Trustor and Beneficiary agree that: (i) this Hazardous Materials Section is
intended as Beneficiary’s written request for informati:an (and Trustor’s
response) concerning the environmental condition of the real property security
as required by California Code of Civil Procedure Section 726.5; and (:ii) each
representation and warranty and covenant in this Section (together with any
indemnity applicable to a breach of any such representation and warranty) with
respect to the environmental condition of the Property is intended by
Beneficiary and Trustor to be an "environmental provision" for purposes of
California Code of Civil Procedure Section 736.

6.3   COMPLIANCE WITH LAWS. Trustor shall comply with all federal, state and
local laws, rules and regulations applicable to the Property, including, without
limitation, all zoning and building requirements and all requirements of the
Americans With Disabilities Act of 1990. (42 U.S.C. Section 12101 et seq.), as
amended from time to time. Trustor shall possess and maintain or cause Borrower
to possess and maintain in full force and effect at all times (a) all
certificates of occupancy and other licenses, permits and authorizations
required by applicable law for the existing use of the Property and (b) all
permits, franchises and licenses and all rights to all trademarks, trade names,
patents and fictitious names, if any, required by applicable law for Trustor and
Borrower to conduct the business(es) in which Trustor and Borrower are now
engaged.

 



--------------------------------------------------------------------------------



 



6.4   LITIGATION. Trustor shall promptly notify Beneficiary in writing of any
litigation pending or threatened against Trustor or Borrower claiming damages in
excess of $50,000 and of all pending or threatened litigation against Trustor or
Borrower if the aggregate damage claims against Trustor or Borrower exceed
$100,000.   6.5   MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Trustor shall not:
(a) merge or consolidate with any other entity or permit Borrower to merge or
consolidate with any other entity; (b) make any substantial change in the nature
of Trustor’s business or structure or permit Borrower to make any substantial
change in the nature of Borrower’s business or structure; (c) acquire all or
substantially all of the assets of any other entity or permit Borrower to
acquire all or substantially all of the assets of any other entity; or (d) sell,
lease, assign, transfer or otherwise dispose of a material part of Trustor’s
assets except in the ordinary course of Trustor’s business or permit Borrower to
sell, lease, assign, transfer or otherwise dispose of a material part of
Borrower’s assets except in the ordinary course of Borrower’s business.   6.6  
ACCOUNTING RECORDS. Trustor shall maintain and cause Borrower to maintain
adequate books and records in accordance with the same accounting standard used
by Trustor or Borrower to prepare the financial statements delivered to and
approved by Beneficiary in connection with the making of the Loan or other
accounting standards approved by Beneficiary. Trustor shall permit and shall
cause Borrower to permit any representative of Beneficiary, at any reasonable
tirne and from time to time, to inspect, audit and examine such books and
records and make copies of same.   6.7   COSTS, EXPENSES AND ATTORNEYS’ FEES.
Trustor shall pay to Beneficiary the full amount of all costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses of
Beneficiary’s in-house or outside counsel, incurred by Beneficiary in connection
with: (a) appraisals and inspections of the Property or Collateral required by
Beneficiary as a result of (i) a Transfer or proposed Transfer (as defined
below), or (ii) a Default; (b) appraisals and inspections of the Property or
Collateral required by applicable law, including, without limitation, federal or
state regulatory reporting requirements; and (c) any acts performed by
Beneficiary at Trustor’s request or wholly or partially for the benefit of
Trustor (including, without limitation, the preparation or review of amendments,
assumptions, waivers, releases, reconveyances, estoppel certificates or
statements of amounts owing under any Secured Obligation). In connection with
appraisals and inspections, Trustor specifically (but not by way of limitation)
acknowledges that: (aa) a formal written appraisal of the Property by a state
certified or licensed appraiser may be required by federal regulatory reporting
requirements on an annual or more frequent basis; and (bb) Beneficiary may
require inspection of the Property by an independent supervising architect, a
cost engineering specialist, or both. Trustor shall pay all indebtedness arising
under this Section immediately upon demand by Beneficiary together with interest
thereon following notice of such indebtedness at the rate of interest then
applicable to the principal balance of the Note as specified therein.   6.8  
LIENS, ENCUMBRANCES AND CHARGES. Trustor shall immediately discharge by bonding
or otherwise any lien, charge or other encumbrance which attaches to the
Prcperty in violation of Section 6.15. Subject to Trustor’s right to contest
such matters under this Deed of Trust or as expressly petted in the Loan
Documents, Trustor shall pay when due all obligations secured by or reducible to
liens and encumbrances which shall now or hereafter encumber or appear to
encumber all or any part of the Property or any interest therein, whether senior
or subordinate hereto, including, without limitation, all claims for work or
labor performed, or materials or supplies furnished, in connection with any work
of demolition, alteration, repair, improvement or construction of or upon the
Property, except such. as Trustor may in good faith contest or as to which a
bona fide dispute may arise (provided provision is made to the satisfaction of
Beneficiary for eventual payment thereof in the event that Trustor is obligated
to make such payment and that any recorded claim of lien, charge or other
encumbrance against the Property is immediately discharged by bonding or
otherwise).   6.9   TAXES AND OTHER LL~BILITIES. Trustor shall pay and discharge
when due any and all indebtedness, obligations, assessments and taxes, both real
and personal and including federal and state income taxes and state and local
property taxes and assessments. Trustor shall promptly provide to Beneficiary
copies of all tax and assessment notices pertaining to the Property. Trustor
hereby authorizes Beneficiary to obtain, at Trustor’s

 



--------------------------------------------------------------------------------



 



    expense, a tax service contract which shall provide tax informat: on on the
Property to Beneficiary for the term of the Loan and any extensions or renewals
of the Loan.   6.10   INSURANCE COVERAGE. Trustor shall insure the Property
against loss or damage by fire and such other hazards as Beneficiary shall from
time to time require; provided, however, (a) Beneficiary, at Beneficiary’s
election, may only require flood insurance if all or any portion of the
improvements located on the Property is or becomes located in a special flood
hazard area, and (b) Beneficiary, at Beneficiary’s election, may only require
earthquake insurance if all or any portion of the Property is or becomes located
in an earthquake fault zone. Trustor shall also carry public liability insurance
and such ether insurance as Beneficiary may require, including, without
limitation, business interruption insurance or loss of rents insurance. Such
policies shall contain a standard mortgage clause naming Beneficiary and its
successors in interest as a loss payee and requiring at least 30 days prior
notice to the holder at termination or cancellation. Trustor shall maintain all
required insurance throughout the term of the Loan and while any liabilities of
Borrower or Trustor to Beneficiary under any of the Loan Documents remain
outstanding at Trustor’s expense, with companies, and in substance and form
satisfactory to Beneficiary. Neither Beneficiary nor Trustee, by reason of
accepting, rejecting, approving or obtaining insurance shall incur any liability
for: (c) the existence, nonexistence, form or legal sufficiency of any
insurance; (d) the solvency of any insurer; or (e) the payment of claims.   6.11
  INSURANCE AND CONDEMNATION PROCEEDS.

  a.   Assignment of Claims. Trustor absolutely and irrevocably assigns to
Beneficiary all of the following rights, claims and amounts (collectively,
“Claims”), all of which shall be paid to Beneficiary: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or 1:rivate use affecting all
or any part of, or any interest in, the Property; (ii) all other claims and
awards for damages to or decrease in value of all or any part of, or any
interest in, the Property; (iii) all proceeds of any insurance policies payable
by reason of loss sustained to all or any part of the Propery; and (iv) all
interest which may accrue on any of the foregoing. Trustor shall give
Beneficiary prompt written notice of the occurrence of any casualty affecting,
or the institution of any proceedings for eminent domain or for the condemnation
of, the Property or any portion thereof. So long as no ]Default has occurred and
is continuing at the time, Trustor shall have the right to adjust, compromise
and settle any Claim of $100,000 or less without the consent of Beneficiary,
provided, however, all awards, proceeds and other sums described herein shall
continue to be payable to Beneficiary. Beneficiary may commence, appear in,
defend or prosecute any Claim exceeding $100,000, and may adjust, compromise and
settle all Claims (except for Claims which Trustor may settle as provided
herein), but shall not be responsible for any failure to commence, appear in,
defend, prosecute or collect any such Claim regardless of the cause of the
failure. All awards, proceeds and other sums described herein shall be payable
to Beneficiary.     b.   Application of Proceeds; No Default. So long as no
Default has occurred and is continuing at the time of Beneficiary’s receipt of
the proceeds of the Claims (“Proceeds”) and no Default occurs thereafter,
Beneficiary shall apply the Proceeds in the following order of priority: First,
to Beneficiary’s expenses in settling, prosecuting or defending the Claims;
Second, to the repair or restoration of the Property; and Third, to Trustor if
the repair or restoration of the Property has been completed, but to the Secured
Obligations in any order without suspending, extending or reducing any
obligation of Trustor to make installment payments if the repair or restoration
of the Property has not been completed. Notwithstanding the foregoing,
Beneficiary shall have no obligation to make any Proceeds available for the
repair or restoration of the Property unless and until all the following
conditions have been satisfied: (i) delivery to Beneficiary of the Proceeds plus
any additional amount which is needed to pay all costs of the repair or
restoration (including, without limitation, taxes, fmancing charges, insurance
and rent during the repair period); (ii) establishment of an arrangement for
lien releases and disbursement of funds acceptable to Beneficiary;
(iii) delivery to Beneficiary in form and content acceptable to Beneficiary of
all of the following: (aa) plans and specif’ cations for the work; (bb) a
contract for the work, signed by a contractor acceptable to Beneficiary; (cc) a
cost breakdown for the work; (dd) if

 



--------------------------------------------------------------------------------



 



      required by Beneficiary, a payment and performance bond for the work;
(ee) evidence of the continuation of all Leases unless consented to in writing
by Beneficiary; (ff) evidence that, upon completion of the work, the size,
capacity, value, and income coverage ratios for the Property will be at least as
great as those which existed immediately before the damage or condemnation
occurred; and (gg) evidence of the satisfaction of any additional conditions
that Beneficiary may reasonably establish to protect Beneficiary’s security.
Tmstor acknowledges that the specific conditions described above are reasonable.
    c.   Application of Proceeds; Default. If a Default has occurred and is
continuing at the time of Beneficiary’s receipt of the Proceeds or if a Default
occurs at any time thereafter, Beneficiary may, at Beneficiary’s absolute
discretion and regardless of any impairment of security or lack of impairment of
security, but subject to applicable law governing use of the Proceeds, if any,
apply all or any of the Proceeds to Beneficiary’s expenses in settling,
prosecuting or defending the Claims and then apply the balance to the Secured
Obligations in any order without suspending, extending or reducing any
obligation of Tmstor to make installment payments, and may release all or any
part of the Proceeds to Tmstor upon any conditions Beneficiary chooses.

6.12   IMPOUNDS.

  a.   Post-Default Impounds. If required by Beneficiary at any time after a
Default occurs (and regardless of whether such Default is thereafter cured),
Tmstor shall deposit with Beneficiary such amounts (“Post-Default Impounds”) on
such dates (determined by Beneficiary as provided below) as will be sufficient
to pay any or all “Costs” (as defined below) specified by Beneficiary.
Beneficiary in its sole discretion shall estimate the amount of such Costs that
will be payable or required during any period selected by Beneficiary not
exceeding 1 year and shall determine the fractional portion thereof that Tmstor
shall deposit with Beneficiary on each date specified by Beneficiary during such
period. If the Post-Default Impounds paid by Tmstor are not sufficient to pay
the related Costs, Tmstor shall deposit with Beneficiary upon demand an amount
equal to the deficiency. All Post-Default Impounds shall be payable by Tmstor in
addition to (but without duplication of) any other Impounds (as defined below).
    b.   All Impounds. Post-Default Impounds and any other impounds that may be
payable by Borrower under the Note are collectively called “Impounds”. All
Impounds shall be deposited into one or more segregated or commingled accounts
maintained by Beneficiary or its servicing agent. Except as otherwise provided
in the Note, such account(s) shall not bear interest. Beneficiary shall not be a
trustee, special depository or other fiduciary for Tmstor with respect to such
account, and the existence of such account shall not limit Beneficiary’s rights
under this reed of Trust, any other agreement or any provision of law. If no
Default exists, Beneficiary shall apply all Impounds to the payment of the
related Costs, or in Beneficiary’s sole discretion may release any or all
Impounds to Tmstor for application to and payment of such Costs. If a Default
exists, Beneficiary may apply any or all Impounds to any Secured Obligation
and/or to cure such Default, whereupon Tmstor shall restore all Impounds so
applied and cure all Defaults not cured by such application. The obligations of
Tmstor hereunder shall not be diminished by deposits of Impounds made by Tmstor,
except to the extent that such obligations have actually been met by application
of such Impounds. Upon any assignment of this Deed of Trust, Beneficiary may
assign all Impounds in its possession to Beneficiary’s assignee, whereupon
Beneficiary and Trustee shall be released from all liability with respect to
such Impounds. Within 60 days following full repayment of the Secured
Obligations (other than as a consequence of foreclosure or conveyance in lieu of
foreclosure) or at such earlier time as Beneficiary may elect, Beneficiary shall
pay to Tmstor all Impounds in its possession, and no other party shall have any
right or claim thereto. “Costs” means (i) all taxes and other liabilities
payable by Tmstor under Section 6.9, (ii) all insurance premiums payable by
Tmstor under Section 6.10, (iii) all other costs and expenses for which Impounds
are required under the Note, and/or (iv) all other amounts that will be required
to preserve the value of the Property. Tmstor shall deliver to Beneficiary,
promptly upon receipt, all bills for Costs for which Beneficiary has required
Post-Default Impounds. Notwithstanding the foregoing, if any such default is

 



--------------------------------------------------------------------------------



 



      current and no default exists thereafter for a period of six consecutive
months, any impound amounts that were required to be deposited pursuant to
Section (iv) above, will be promptly returned to the Borrower.

6.13   DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. Trustor shall protect,
preserve and defend the Property and title to and right of possession of the Pro
aerty, the security of this Deed of Trust and the rights and powers of
Beneficiary and Trustee hereunder at Trustor’s sole expense against all adverse
claims, whether the claim: (a) is against a possessory or non-possessory
interest; (b) arose prior or subsequent to the Effective Date; or (c) is senior
or junior to Trustor’s or Beneficiary’s rights. Trustor shall give Beneficiary
and Trustee prompt notice in writing of the assertion of any claim, of the
filing of any action or proceeding, of the occurrence of any damage to the
Property and of any condemnation offer or action.   6.14   RIGHT OF INSPECTION.
Beneficiary and its independent contractors, agents and employees may enter the
Property from time to time at any reasonable time, if no Default exists, after
first providing not less than five (5) days advance notice for the purpose of
inspecting the Property and ascertaining Trustor’s compliance with the terms of
this Deed of Trust Beneficiary shall use reasonable efforts to assure that
Beneficiary’s entry upon and inspection of the Property shall not materially and
unreasonably interfere with the business or operations of Trustor or Trustor‘s
tenants on the Property.   6.15   PROHIBITION OF TRANSFER OF PROPERTY OR
INTERESTS IN TRUSTOR. Trustor acknowledges that Beneficiary has relied upon the
principals of Trustor and Borrower and their experience in owning and operating
properties similar to the Property in connection with the closing of the Loan.
Accordingly, except with the prior written consent of Beneficiary or as
otherwise expressly permitted in the Note, Trustor shall not cause or permit any
sale, exchange, mortgage, pledge, hypothecation, assignment, encumbrance or
other transfer, conveyance or disposition, whether voluntarily, involuntarily or
by operation of law (“Transfer”) of all or any part of, or all or any direct or
indirect interest in, the Property or the Collateral (except for equipment and
inventory in the ordinary course of its business), or cause or permit a Transfer
of any direct or indirect interest (whether general partnership interest, stock,
non-managing member limited liability company interest, trust, or otherwise) in
Tmstor or Borrower. In the event of any Transfer that is not expressly permitted
in the Note and is without the prior written consent of Beneficiary, Beneficiary
shall have the absolute right at its option, without prior demand or notice, to
declare all of the Secured Obligations immediately due and payable, except to
the extent prohibited by law, and pursue its rights and remedies under
Section 7.3 herein.       Tmstor agrees to pay any prepayment fee as set forth
in the Note in the event the Secured Obligations are accelerated pursuant to the
terms of this Section. Consent to one such Transfer shall not be deemed to be a
waiver of the right to require the consent to future or successive Transfers.
Beneficiary’s consent to any Transfer may be withheld, conditioned or delayed in
Beneficiary’s sole and absolute discretion.   6.16   ACCEPTANCE OF TRUST; POWERS
AND DUTIES OF TRUSTEE. Tmstee accepts this trust when this Deed of Trust is
recorded. From time to time upon written request of Beneficiary and presentation
of this Deed of Trust, or a certified copy thereof, for endorsement, and without
affecting the personal liability of any person for payment of any indebtedness
or performance of any Secured Obligation, Trustee may, without liability
therefor and without notice: (a) reconvey all or any part of the Property;
(b) consent to the making of any map or plat of the Property; (c) join in
granting any easement on the Property; (d) join in any declaration of covenants
and restrictions; or (e) join in any extension agreement or any agreement
subordinating the lien or charge of this Deed of Trust. Nothing contained in the
immediately preceding sentence shall be construed to limit, impair or otherwise
affect the rights of Trustor in any respect. Except as may otherwise be required
by applicable law, Trustee or Beneficiary may from time to time apply to any
court of competent jurisdiction for aid and direction in the execution of the
trusts hereunder and :he enforcement of the rights and remedies available
hereunder, and Trustee or Beneficiary may obtain orders or decrees directing or
confirming or approving acts in the execution of said trusts and the enforcement
of said remedies. Tmstee has no obligation to notify any party of any pending
sale or any action or proceeding (including, without limitation, actions in
which Tmstor, Beneficiary or Tmstee shall be a party) unless held or commenced
and maintained by Trustee under this Deed of Trust. Tmstee shall not be
obligated to perform any act required of it hereunder unless the

 



--------------------------------------------------------------------------------



 



    performance of the act is requested in writing and Trustee is reasonably
indemnified and held harmless against loss, cost, liability and expense. 6.17  
COMPENSATION OF TRUSTEE. Trustor shall pay to Trustee reasonable compensation
and reimbursement for services and expenses in the administration of this trust,
including, without limitation, reasonable attorneys’ fees. Trustor shall pay all
indebtedness arising under this Section immediately upon demand by Trustee or
Beneficiary together with interest thereon from the date the indebtedness arises
at the rate of interest then applicable to the principal balance of the Note as
specified therein.   6.18   EXCULPATION. Beneficiary shall not directly or
indirectly be liable to Trustor or any other person as a consequence of: (a) the
exercise of the rights, remedies or powers granted to Beneficiary in this Deed
of Trust; (b) the failure or refusal of Beneficiary to perform or discharge any
obligation or liability of Trustor under any agreement related to the Property
or under this Deed of Trust; or (c) any loss sustained by Trustor or any third
party resulting from Beneficiary’s failure to lease the Property after a Default
(hereafter defined) or from any other act or omission of Beneficiary in managing
the Property after a Default unless the loss is caused by the willful misconduct
and bad faith of Beneficiary and no such liability shall be asserted or enforced
against Beneficiary, all such liability being expressly waived and released by
Trustor.   6.19   INDEMNITY. Without in any way limiting any other indemnity
contained in this Deed of Trust, Trustor agrees to defend, indemnify and hold
harmless Trustee and the Beneficiary Group from and against any claim, loss,
damage, cost, expense or liability directly or indirectly arising out of:
(a) the making of the Loan, except for violations of banking laws or regulations
by the Beneficiary Group; (b) this Deed of Trust; (c) the execution of this
trust or the performance of any act required or permitted hereunder or by law;
(d) any failure of Trustor to perform Trustor’s obligations under this Deed of
Trust or the other Loan Documents; (e) any alleged obligation or undertaking on
the Beneficiary Group’s part to perform or discharge any of the representations,
warranties, conditions, covenants or other obligations contained in any other
document related to the Property; (f) any act or omission by Trustor or any
contractor, agent, employee or representative of Trustor with respect to the
Property; or (g) any claim, loss, damage, cost, expense or liability directly or
indirectly arising out of: (i) the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials which are found in, on, under or about the
Property (including, without limitation, underground contamination); or (ii) the
breach of any covenant, representation or warranty of Trustor under Section 6.2
above. The foregoing to the contrary notwithstanding, this indemnity shall not
include any claim, loss, damage, cost, expense or liability directly or
indirectly arising out of the gross negligence or willful misconduct of any
member of the Beneficiary Group or Trustee., or any claim, loss, damage, cost,
expense or liability incurred by the Beneficiary Group or Trustee arising from
any act or incident on the Property occurring after the full reconveyance and
release of the lien of this Deed of Trust on the Property, or with respect to
the matters set forth in clause (g) above, any claim, loss, damage, cost,
expense or liability incurred by the Beneficiary Group resulting from the
introduction and initial release of Hazardous Materials on the Property
occurring after the transfer of title to the Property at a foreclosure sale
under this Deed of Trust, either pursuant to judicial decree or the power of
sale, or by deed in lieu of such foreclosure. This indemnity shall include,
without limitation: (aa) all consequential damages (including, without
limitation, any third party tort claims or governmental claims, fines or
penalties against Trustee or the :3eneficiary Group); (bb) all court costs and
reasonable attorneys’ fees (including, without limitation, expert witness fees)
paid or incurred by Trustee or the Beneficiary Group; and (cc) the costs,
whether foreseeable or unforeseeable, of any investigation, repair, cleanup or
detoxification of the Property which is required by any governmental entity or
is otherwise necessary to render the Property in compliance with all laws and
regulations pertaining to Hazardous Materials. “Beneficiary Group”, as used
herein, shall mean (1) Beneficiary (including, without limitation, any
participant in the Loan), (2) any entity controlling, controlled by or under
common control with Beneficiary, (3) the directors, officers, employees and
agents of Beneficiary and such other entities, and (4) the successors, heirs and
assigns of the entities and persons described in foregoing clauses (1) through
(3). Trustor shall pay immediately upon Trustee’s or Beneficiary’s demand any
amounts owing under this indemnity together with interest from the date the
indebtedness arises until paid at the rate of interest applicable to the
principal balance of the Note as specified therein. Trustor agrees to use legal
counsel reasonably acceptable to Trustee and the Beneficiary

 



--------------------------------------------------------------------------------



 



    Group in any action or proceeding arising under this indemnity. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION AND RECONVEYANCE OF
THIS DEED OF TRUST, BUT TRUSTOR’S LIABILITY UNDER THIS INDEMNITY SHALL BE
SUBJECT TO THE PROVISIONS OF THE SECTION IN THE NOTE ENTITLED “BORROWER’S
LIABILITY.”   6.20   SUBSTITUTION OF TRUSTEE. From time to time, by a writing
signed and acknowledged by Beneficiary and recorded in the Office of the
Recorder of the County in which the Property is situated, Beneficiary may
appoint another trustee to act in the place and stead of Trustee or any
successor. Such writing shall set forth any information required by law. The
recordation of such instrument of substitution shall discharge Trustee herein
named and shall appoint the new trustee as the trustee hereunder with the same
effect as if originally named trustee herein. A writing recorded pursuant to the
provisions of this Section shall be conclusive proof of the proper substitution
of such new trustee.   6.21   RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL
SECURITY. Without notice to or the consent, approval or agreement of any persons
or entities having any interest at any time in the Property or in any manner
obligated under the Secured Obligations ("Interested Parties"), Beneficiary may,
from time to time: (a) fully or partially release any person or entity from
liability for the payment or performance of any Secured Obligation; (b) extend
the maturity of any Secured Obligation; (c) make any agreement with Borrower
increasing the amount or otherwise altering the terms of any Secured Obligation;
(d) accept additional security for any Secured Obligation; or (e) release all or
any portion of the. Property, Collateral and other security for any Secured
Obligation. None of the foregoing actions shall release or reduce the personal
liability of any of said Interested Parties, or release or impair the priority
of the lien of this Deed of Trust upon the Property.   6.22   SALE OR
PARTICIPATION OF LOAN. Trustor agrees that Beneficiary may at no cost or expense
to Trustor, at any time sell, assign, participate or securitize all or any
portion of Beneficiary’s rights and obligations under the Loan Documents, and
that any such sale, assignment, participation or securitization may be to one or
more financial institutions or other entities, to private investors, and/or into
the public securities market, in Beneficiary’s sole discretion. Trustor further
agrees that Beneficiary may disseminate to any such actual or potential
purchaser(s), assignee(s) or participant(s) all documents and financial and
other information heretofore or hereafter provided to or /mown to Beneficiary
with respect to: (a) the Property and its operation; and/or (b) any party
connected with the Loan (including, without limitation Trustor, any partner or
member of Trustor, any constituent partner or member of Trustor, any guarantor
and any nonborrower trustor). In the event of any such sale, assignment,
participation or securitization, Beneficiary and the other parties to the same
shall share in the rights and obligations of Beneficiary set forth in the Loan
Documents as and to the extent they shall agree among themselves. In connection
with any such sale, assignment., participation or securitization, Trustor
further agrees that the Loan Documents shall be sufficient evidence of the
obligations of Trustor to each purchaser, assignee or participant, and Trustor
shall, within 15 days after request by Beneficiary, deliver an estoppel
certificate verifying for the benefit of Beneficiary and any other party
designated by Beneficiary the status and the terms and provisions of the Loan in
form and substance acceptable to Beneficiary, and enter into such amendments or
modifications to the Loan Documents as may be reasonably required in order to
facilitate any such sale, assignment, participation or securitization without
impairing Trustor’s rights or increasing Trustor’s obligations. The indemnity
obligations of Trustor under the Loan Documents shall also apply with respect to
any purchaser, assignee or participant.   6.23   RECONVEYANCE. Upon
Beneficiary’s written request, and upon surrender of this Deed of Trust or
certified copy thereof and any note, instrument or instruments setting forth all
obligations secured hereby to Trustee for cancellation, Trustee shall reconvey,
without warranty, the Proper. or that portion thereof then held hereunder. The
recitals of any matters or facts in any reconveyance executed hereunder shall be
conclusive proof of the truthfulness thereof. To the extent permitted by law,
the reconveyance may describe the grantee as “the person or persons legally
entitled thereto". Neither Beneficiary nor Trustee shall have any duty to
determine the rights of persons claiming to be rightful grantees of any
reconveyance. When the Property has been fully reconveyed, the last such
reconveyance shall operate as a reassignment of all future rents, issues and
profits of the Property to the person or persons legally entitled thereto.

 



--------------------------------------------------------------------------------



 



6.24   SUBROGATION. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any loan
secured by this Deed of Trust.

ARTICLE 7. DEFAULT

7.1   DEFAULT. For all purposes hereof, “Default” shall mean either an “Optional
Default” (as defined below) or an “Automatic Default” (as defined below).

  a.   Optional Default. An “Optional Default” shall occur, at Beneficiary’s
option, upon the occurrence of any of the following events:

  (i)   Monetary. Borrower or Trustor shall fail to (aa) pay when due any sums
which by their express terms require immediate payment without any grace period
or sums which are payable on the Maturity Date, or (bb) pay within 5 days when
due any other sums payable under the Note, this Deed of Trust or any of the
other Loan Documents, including without limitation, any monthly payment due
under the Note.     (ii)   Failure to Perform. Borrower or Trustor shall fail to
observe, perform or discharge any of Borrower’s or Trustor’s obligations,
covenants, conditions or agreements, other than Borrower’s or Trustor‘s payment
obligations, under the Note, this Deed of Trust or any of the other Loan
Documents, and (aa) such failure shall remain uncured for 30 days after written
notice thereof shall have been given to Borrower or Tmstor, as the case may be,
by Beneficiary or (bb) if such failure is of such a nature that it cannot be
cured within such 30 day period, Borrower or Trustor shall fail to commence to
cure such failure withir.. such 30 day period or shall fail to diligently
prosecute such curative action thereafter.     (iii)   Representations and
Warranties. Any representation, warranty, certificate or other statement
(financial or otherwise) made or furnished by or on behalf of Borrower, Trustor,
or a guarantor, if any, to Beneficiary or in connection with any of the Loan
Documents, or as an inducement to Beneficiary to make the Loan, shall be false,
incon-ect, incomplete or misleading in any material respect when made or
furnished.     (iv)   Condemnation; Attachment. The condemnation, seizure or
appropriation of any material portion (as reasonably determined by Beneficiary)
of the Property; or the sequestration or attachment of, or levy or execution
upon any of the Property, the Collateral or any other collateral provided by
Borrower or Trustor under any of the Loan Documents, or any material portion of
the other assets of Borrower or Trustor, which sequestration, attachment, levy
or execution is not released or dismissed within 45 days after its occurrence;
or the sale of any assets affected by any of the foregoing.     (v)   Uninsured
Casualty. The occurrence of an uninsured casualty with respect to any material
portion (as reasonably determined by Beneficiary) of the Property unless:
(aa) no other Default has occurred and is continuing at the time of such
casualty or occurs thereafter; (bb) Trustor promptly notifies Beneficiary of the
occurrence of such casualty; and (cc) not more than 45 days after the occurrence
of such casualty, Trustor delivers to Beneficiary immediately available funds in
an amount sufficient, in Beneficiary’s reasonable opinion, to pay all costs of
the repair or restoration (including, without limitation, taxes, fmancing
charges, insurance and rent during the repair period). So long as no Default has
occurred and is continuing at the time of Beneficiary’s receipt of such funds
and no Default occurs thereafter, Beneficiary shall make such funds available
for the repair or restoration of the Property. Notwithstanding the foregoing,
Beneficiary

 



--------------------------------------------------------------------------------



 



      shall have no obligation to make any funds available for repair or
restoration of the Property unless and until all the conditions set forth in
clauses (ii) and (iii) of the second sentence of Section 6.11(b) of this Deed of
Trust have been satisfied. Trustor acknowledges that the specific conditions
described above are reasonable.         Adverse Financial Change. Any material
adverse change in the financial condition of Borrower or any general partner or
managing member of Borrower or any guarantor, and which change Beneficiary
reasonably determines will have a material adverse effect on (aa) the business,
operations or condition of the Property; or (bb) the ability of Borrower or
Trustor to pay or perform Borrower’s or Trustor’s obligations in accordance with
the terms of the Note, this Deed of Trust, and the other Loan Documents.    
(vii)   Key Person or Entity. The retirement, death., incapacity or material
reduction in current management authority or duties, if any, of            HENRY
D. BULLOCK and RICHARD J . HOLMSTROM and Trustor’s failure to provide a
substitute or replacement acceptable to Beneficiary within 30 days after the
occurrence of any such event.

  b.   Automatic Default. An “Automatic Default” shall occur automatically upon
the occurrence of any of the following events:

  (i)   Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s filing a
petition for relief under the Bankruptcy Reform Act of 1978, as amended or
recodified (“Bankruptcy Code”), or under any other present or future state or
federal law regarding bankruptcy, reorganization or other relief to debtors
(collectively, “Debtor Relief Law”); or (bb) Borrower’s filing any pleading in
any involuntary proceeding under the Bankruptcy Code or other Debtor Relief Law
which admits the jurisdiction of a court to regulate Borrower or the Property or
the petition’s material allegations regarding Borrower’s insolvency; or
(cc) Borrower’s making a general assignment for the benefit of creditors; or
(dd) Bcrrower‘s applying for, or the appointment of, a receiver, trustee,
custodian or liquidator of Borrower or any of its property; or (ee) the filing
by or against Borrower of a petition seeking the liquidation or dissolution of
Borrower or the commencement of any other procedure to liquidate or dissolve
Borrower.     (ii)   Involuntary Bankruptcy. Borrower’s failure to effect a full
dismissal of any involuntary petition under the Bankruptcy Code or other Debtor
Relief Law that is filed against Borrower or in any way restrains or limits
Borrower or Beneficiary regarding the Loan or the Property, prior to the earlier
of the entry of any order granting relief sought in the involuntary petition or
45 days after the date of filing of the petition.     (iii)   Partners,
Guarantors. The occurrence of an event specified in Sections (i) or (ii) as to
Trustor, any general partner or managing member of Borrower or Trustor, or any
guarantor or other person or entity in any manner obligated to Beneficiary under
the Loan Documents.

7.2   ACCELERATION. Upon. the occurrence of an Optional Default, Beneficiary
may, at its option, declare all sums owing to Beneficiary under the Note and the
other Loan Documents immediately due and payable. Upon the occurrence of an
Automatic Default, all sums owing to Beneficiary under the Note and the other
Loan Documents shall automatically become immediately due and payable.   7.3  
RIGHTS AND REMEDIES. In addition to the rights and remedies in Section 7.2
above, at any time after a Default, Beneficiary shall have all of the following
rights and remedies:

  a.   Entry on Property. With or without notice, and without releasing Trustor
from any Secured Obligation, and without becoming a mortgagee in possession, to
enter upon the Property from time to time and to do such acts and things as
Beneficiary or Trustee deem necessary or desirable in order to

 



--------------------------------------------------------------------------------



 



      inspect, investigate, assess and protect the security hereof or to cure
any Default, including, without limitation: (i) to take and possess all
documents, books, records, papers and accounts of Trustor, Borrower or the then
owner of the Property which relate to the Property; (ii) to make, terminate,
enforce or modify leases of the Property upon such terms and conditions as
Beneficiary deems proper; (iii) to make repairs, alterations and improvements to
the Property necessary, in Trustee’s or Beneficiary’s sole judgment, to protect
or enhance the security hereof; (iv) to appear in and defend any action or
proceeding purporting to affect the security hereof or the rights or powers of
Beneficiary or Trustee hereunder; (v) to pay, purchase, contest or compromise
any encumbrance, charge, lien or claim of lien which, in the sole judgment of
either Beneficiary or Trustee, is or may be senior in priority hereto, the
judgment of Beneficiary or Trustee being conclusive as between the parties
hereto; (vi) to obtain insurance; (vii) to pay any premiums or charges with
respect to insurance required to be carried hereunder; (viii) to obtain a court
order to enforce Beneficiary’s right to enter and inspect the Property for
Hazardous Materials, in which regard the decision of Beneficiary as to whether
there exists a release or threatened release of Hazardous Materials onto the
Property shall be deemed reasonable and conclusive as between the parties
hereto; (ix) to have a receiver appointed pursuant to applicable law to enforce
Beneficiary‘s rights to enter and inspect the Property for Hazardous Materials;
and/or (x) to employ legal counsel, accountants, engineers, consultants,
contractors and other appropriate persons to assist them;     b.   Appointment
of Receiver. With. or without notice o;- hearing, to apply to a court of
competent jurisdiction for and obtain appointment of a receiver, trustee,
liquidator or conservator of the Property, for any purpose, including, without
limitation, to enforce Beneficiary‘s right to collect Payments and to enter on
and inspect the Property for Hazardous Materials, as a matter of strict right
and without regard to: (i) the adequacy of the security for the repayment of the
Secured Obligations; (ii) the existence of a declaration that the Secured
Obligations are immediately due and payable; (iii) the filing of a notice of
default; or (iv) the solvency of Trustor, Borrower or any guarantor or other
person or entity in any manner obligated to Beneficiary under the Loan
Documen:s;     c.   Judicial Foreclosure; Injunction. To commence and maintain
an action or actions in any court of competent jurisdiction to foreclose this
instrument as a mortgage or to obtain specific enforcement of the covenants of
Trustor hereunder, and Trustor agrees that such covenants shall be specifically
enforceable by injunction or any other appropriate equitable remedy and that for
the purposes of any suit brought under this subparagraph, Trustor waives the
defense of lathes and any applicable statute of limitations;     d.  
Nonjudicial Foreclosure. To execute a written notice of such Default and of the
election to cause the Property to be sold to satisfy the Secured Obligations.
Trustee shall give and record such notice as the law then requires as a
condition precedent to a trustee‘s sale. When the minimum period of time
required by law after such notice has elapsed, Trustee, without notice to or
demand upon Trustor except as required by law, shall sell the Property at the
time and place of sale fixed by it in the notice of sale, at one or several
sales, either as a whole or in separate parcels and in such manner and order,
all as Beneficiary in its sole discretion may determine, at public auction to
the highest bidder for cash, in lawful money of the United States, payable at
time of sale. Neither Trustor nor any other person or entity other than
Beneficiary shall have the right to direct the order in which the Property is
sold. Subject to requirements and limits imposed by law, Trustee may, from time
to time postpone sale of all or any portion of the Property by public
announcement at such time and place of sale, and from time to time may postpone
the sale by public announcement at the time and place fixed by the preceding
postponement. A sale of less than the whole of the Property or any defective or
irregular sale made hereunder shall not exhaust the power of sale provided for
herein. Trustee shall deliver to the purchaser at such sale a deed conveying the
Property or portion thereof so sold, but without any covenant or warranty,
express or implied. The recitals in the deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustee,
Trustor or Beneficiary may purchase at the sale;

 



--------------------------------------------------------------------------------



 



      Upon sale of the Property at any judicial or nonjudicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Secured Obligations. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Property as such
appraisals may be discounted or adjusted by Beneficiary in its sole and absolute
underwriting discretion; (ii) expenses and costs incurred by Beneficiary with
respect to the Property prior to foreclosure; (iii) expenses and costs which
Beneficiary anticipates will be incurred with respect to the Property after
foreclosure, but prior to resale, including, without limitation, costs of
structural reports and other due diligence, costs to carry the Property prior to
resale, costs of resale (e.g. commissions, attorneys’ fees, and taxes), costs of
any Hazardous Materials clean-up and monitoring, costs of deferred maintenance,
repair, refurbishment and retrofit, costs of defending or settling litigation
affecting the Property, and lost opportunity costs (if any), including the time
value of money during any anticipated holding period by Beneficiary; (iv) declg
trends in real property values generally and with respect to properties similar
to the Property; (v) anticipated discounts upon resale of the Property as a
distressed or foreclosed property; (vi) the fact of additional collateral (if
any), for the Secured Obligations; and (vii) such other factors or matters that
Beneficiary (in its sole and absolute discretion) deems appropriate. In regard
to the above, Trustor acknowledges and agrees that: (viii) Beneficiary is not
required to use any or all of the foregoing factors to determine the amount of
its credit bid; (ix) this paragraph does not impose upon Beneficiary any
additional obligations that are not imposed by law at the time the credit bid is
made; (x) the amount of Beneficiary’s credit bid need not have any relation to
any loan-to-value ratios specified in the Loan Documents or previously discussed
between Trustor and Beneficiary; and (xi) Beneficiary’s credit bid may be (at
Beneficiary’s sole and absolute discretion) higher or lower than any appraised
value of the Property;     e.   Multiple Foreclosures. To resort to and realize
upon the security hereunder and any other security now or later held by
Beneficiary concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both,
and to apply the proceeds received upon the Secured Obligations all in such
order and manner as Trustee and Beneficiary or either of them determine in their
sole discretion;     f.   Rights to Collateral. To exercise all rights Trustee
or Beneficiary may have with respect to the Collateral under this Deed of Trust,
the UCC or otherwise at law; and     g.   Other Rights. To exercise such other
rights as Trustee or Beneficiary may have at law or in equity or pursuant to the
terms and conditions of this Deed of Trust or any of the other Loan Documents.

     In connection with any sale or sales hereunder, Beneficiary may elect to
treat any of the Property which consists of a right in action or which is
property that can be severed from the Property (including, without limitation,
any improvements forming a part thereof) without causing structural damage
thereto as if the same were personal property or a fixture, as the case may be,
and dispose of the same in accordance with applicable law, separate and apart
from the sale of the Property. Any sale of Collateral hereunder shall be
conducted in any manner permitted by the UCC.

7.4   APPLICATION OF FORECLOSURE SALE PROCEEDS. If any foreclosure sale is
effected, Trustee shall apply the proceeds of such sale in the following order
of priority: First, to the costs, fees and expenses of exercising the power of
sale and of sale, including, without limitation, the payment of the Trustee’s
fees and attorneys’ fees permitted pursuant to subdivision (b) of California
Civil Code Section 2924d and subdivision (b) of Section 2924k; Second, to the
;payment of the Secured Obligations which are secured by this Deed of Trust, in
such order as Beneficiary shall determine in its sole discretion; Third, to
satisfy the outstanding balance of obligations secured by any junior liens or
encumbrances in the order of their priority; and Fourth, to the Trustor or the
Trustor’s successor in interest, or in the event the Property has been sold or
transferred to another, to the vested owner of record at the time of the
Trustee’s sale.

 



--------------------------------------------------------------------------------



 



7.5   WAIVER OF MARSHALING RIGHTS. Trustor, for itself and for all parties
claiming through or under Trustor, and for all parties who may acquire a lien on
or interest in the Property, hereby waives all rights to have the Property
and/or any other property, including, without limitation, the Collateral, which
is now or later may be security for any Secured Obligation, marshaled upon any
foreclosure of this Deed of Trust or on a foreclosure of any other security for
any of the Secured Obligaticns.   7.6   NO CURE OR WAIVER. Neither Beneficiary’s
nor Trustee’s nor any receiver’s entry upon and taking possession of all or any
part of the Property, nor any collection of rents, issues, profits, insurance
proceeds, condemnation proceeds or damages, other security or proceeds of other
security, or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise of any other right or remedy by Beneficiary or
Trustee or any receiver shall cure or waive any Default or notice of default
under this Deed of Trust, or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid or performed and Trustor
has cured all other Defaults hereunder), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, lease or option or
a subordination of the lien of this Deed of Trust.   7.7   PAYMENT OF COSTS,
EXPENSES AND ATTORNEYS’ FEES. Trustor agrees to pay to Beneficiary immediately
and upon demand all costs and expenses incurred by Trustee and Beneficiary in
the enforcement of the terms and conditions of this Deed of Trust (including,
without limitation, statutory trustee’s fees, court costs and attorneys’ fees,
whether incurred in litigation or not) with interest from the date of
expenditure until said sums have been paid at the rate of interest applicable to
the principal balance of the Note as specified therein.   7.8   POWER TO FILE
NOTICES AND CURE DEFAULTS. Trustor hereby irrevocably appoints Beneficiary and
its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, to perform any obligation of Trustor hereunder upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, provided, however, that: (a) Beneficiary as
such attorney-in-fact shall only be accountable for such funds as are actually
received h y Beneficiary; and (b) Beneficiary shall not be liable to Trustor or
any other person or entity for any failure to act under this Section.   7.9  
REMEDIES CUMULAT][VE. All rights and remedies of Beneficiary and Trustee
provided hereunder are cumulative and are in addition to all rights and remedies
provided by applicable law (including specifically that of foreclosure of this
instrument as though it were a mortgage) or in any other agreements between
Trustor and Beneficiary. Beneficiary may enforce any one or more remedies or
rights hereunder successively or concurrently.

ARTICLE 8. MISCELLANEOUS PROVISIONS

8.1   ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Property and such further rights and agreements are incorporated
herein by this reference. THE OBLIGATIONS AND LIABILITIES OF TRUSTOR UNDER THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE
SECTION IN THE NOTE ENTITLED “BORROWER’S LIABILITY.”   8.2   NON-WAIVER. By
accepting payment of any amount secured hereby after its due date or late
performance of any other Secured Obligation, Beneficiary shall not waive its
right against any person obligated directly or indirectly hereunder or on any
Secured Obligation, either to require prompt payment or performance when due of
all other sums and obligations so secured or to declare default for failure to
make such prompt payment or performance. No exercise of any right or remedy by
Beneficiary or Trustee hereunder shall constitute a waiver of any other right or
remedy herein contained or provided by law. No failure by Beneficiary or Trustee
to exercise any right or remedy hereunder arising upon any Default s hall be
construed to prejudice Beneficiary’s or

 



--------------------------------------------------------------------------------



 



    Trustee’s rights or remedies upon the occurrence of any other or subsequent
Default. No delay by Beneficiary or Trustee in exercising any such right or
remedy ;shall be construed to preclude Beneficiary or Trustee from the exercise
thereof at any time while that Default is continuing. Ne notice to nor demand on
Tmstor shall of itself entitle Tmstor to any other or further notice or demand
in similar or other circumstances.   8.3   CONSENTS AND APPROVALS. Wherever
Beneficiary’s consent, approval, acceptance or satisfaction is required under
any provision of this Deed of Trust or any of the other Loan Documents, such
consent, approval, acceptance or satisfaction shall not be unreasonably
withheld, conditioned or delayed by Beneficiary unless such provision expressly
so provides.   8.4   PERMITTED CONTESTS. After prior written notice to
Beneficiary, Tmstor may contest, by appropriate legal or other proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any lien, levy, tax or assessment, or any
lien of any laborer, mechanic, materialman, supplier or vendor, or the
application to Tmstor or the Property of any law or the validity thereof, the
assertion or imposition of which, or the failure to pay when due, would
constitute a Default; provided that (a) Tmstor pursues the contest diligently,
in a manner which Beneficiary determines is not prejudicial to Beneficiary, and
does not impair the lien of this Deed of Trust; (b) the Property, or any part
hereof or estate or interest therein, shall not be in any danger of being sold,
forfeited or lost by reason of such proceedings; (c) in the case of the contest
of any law or other legal requirement, Beneficiary shall not be in any danger of
any civil or criminal liability; and (d) if required by Beneficiary, Tmstor
deposits with Beneficiary any funds or other forms of assurance (including a
bond or letter of credit) satisfactory to Beneficiary to protect Beneficiary
from the consequences of the contest being unsuccessful. Trustor’s right to
contest pursuant to the terms of this provision shall in no way relieve Tmstor
or Borrower of its obligations under the Loan or to make payments to Beneficiary
as and when due.   8.5   FURTHER ASSURANCES. Tmstor shall, upon demand by
Beneficiary or Trustee, execute, acknowledge (if appropriate) and deliver any
and all documents and instruments and do or cause to be done all further acts
reasonably necessary or appropriate to effectuate the provisions hereof.   8.6  
ATTORNEYS’ FEES. If any legal action, suit or proceeding is commenced between
Tmstor and Beneficiary regarding their respective rights and obligations under
this Deed of Trust or any of the other Loan Documents, the prevailing party
shall be entitled to recover, in addition to damages or other relief, costs and
expenses, reasonable attorneys’ fees and court costs (including, without li
station, expert witness fees). As used herein the term “prevailing party" shall
mean the party which obtains the principal relief it has sought, whether by
compromise settlement or judgment. If the party which commenced or instituted
the action, suit or proceeding shall dismiss or discontinue it without the
concurrence of the other party, such other party shall be deemed the prevailing
party.   8.7   TRUSTOR AND BENEFICIARY DEFINED. The term “Tmstor” includes both
the original Tmstor and any subsequent owner or owners of any of the Property,
and the term “Beneficiary” includes the original Beneficiary and any future
owner or holder, including assignees, pledges and participants, of the Note or
any interest therein.   8.8   DISCLAIMERS.

  a.   Relationship. The relationship of Tmstor and Beneficiary under this Deed
of Trust and the other Loan Documents is, and shall at all times remain, solely
that of borrower and lender; and Beneficiary neither undertakes nor assumes any
responsibility or duty to Tmstor or to any third party with respect to the
Property. Notwithstanding any other provisions of this Deed of Tmst and the
other Loan Documents: (i) Beneficiary is not, and shall not be constmed to be, a
partner, joint venturer, member, alter ego, manager, controlling person or other
business associate or participant of any kind of Tmstor, and Beneficiary does
not intend to ever assume such status; (ii) Beneficiary‘s activities in
connection with this Deed of Tmst and the other Loan Documents shall not be
“outside the scope of

 



--------------------------------------------------------------------------------



 



      activities of a lender of money” within the meaning of California Civil
Code Section 3434, as amended or recodified from time to time, and Beneficiary
does not intend to ever assume any responsibility to any person for the quality,
suitability, safety or condition of the Property; and (iii) Beneficiary shall
not be deemed responsible for or a participant in any acts, omissions or
decisions of Trustor.

  b.   No Liability. Except as otherwise provided in the Loarl Documents,
Beneficiary shall not be directly or indirectly liable or responsible for any
loss, claim, cause of action, liability, indebtedness, damage or injury of any
kind or character to any person or property arising from any construction on, or
occupancy or use of, the Property., whether caused by or arising from: (i) any
defect in any building, structure, grading, fill, landscaping or other
improvements thereon or in any on-site or off-site improvement or other facility
therein or thereon; (ii) any act or omission of Trustor or any of Trustor’s
agents, employees, independent contractors, licensees or invitees; (iii) any
accident in or on the Property or any fire, flood or other casualty or hazard
thereon; (iv) the failure of Trustor or any of Trustor’s licensees, employees,
invitees, agents, independent contractors or other representatives to maintain
the Property in a safe condition; or (v) any nuisance made or suffered on any
part of the Property.

8.9   SEVERABILITY. If any term of this Deed of Trust, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder o f this Deed of Trust, or the application of such
term to persons or circumstances other than those as to which it it invalid or
unenforceable, shall not be affected thereby, and each term of this Deed of
Trust shall be valid and enforceable to the fullest extent permitted by law.  
8.10   RELATIONSHIP OF ARTICLES. The rights, remedies and interests of
Beneficiary under the deed of trust established by Article 1 and the security
agreement established by Article 4 are independent and cumulative, and there
shall be no merger of any lien created by the deed of trust with any security
interest created by the security agreement. Beneficiary may elect to exercise or
enforce any of its rights, remedies or interests under either or both the deed
of trust or the security agreement as Beneficiary may from time to time deem
appropriate. The absolute assignment of rents and leases established by
Article 3 is similarly independent of and separate from the deed of trust and
the security agreement.   8.11   MERGER. No merger shall occur as a result of
Beneficiary’s a cquiring any other estate in, or any other lien on, the Property
unless Beneficiary consents to a merger in writing.   8.12   OBLIGATIONS OF
TRUSTOR, JOINT AND SEVERAL. If more than one person has executed this Deed of
Trust as “Tmstor”, the obligations of all such persons hereunder shall be joint
and several.   8.13   SEPARATE AND COMMUNITY PROPERTY. Any married person who
executes this Deed of Trust as a Trustor agrees that any money judgment which
Beneficiary or Trustee obtains pursuant to the terms of this Deed of Trust or
any other obligation of that married person secured by this Deed of Trust may be
collected by execution upon any separate property or community property of that
person.   8.14   INTEGRATION; INTERPRETATION•. The Loan Documents contain or
expressly incorporate by reference the entire agreement of the parties with
respect to the matters contemplated therein and supersede all prior negotiations
or agreements, written or oral. The Loan Documents shall not be modified except
by written instrument executed by all parties. Any reference in any of the Loan
Documents to the Property or Collateral shall include all or any part of the
Property or Collateral. Any reference to the Loan Documents includes any
amendments, renewals or extensions now or hereafter approved by Beneficiary in
writing. When the identity of the parties or other circumstances make it
appropriate, the masculine gender includes the feminine and/or neuter, and the
singular number includes the plural.

 



--------------------------------------------------------------------------------



 



8.15   CAPITALIZED TERMS Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Note.   8.16   SUCCESSORS IN INTEREST. The
terms, covenants, and conditions herein contained shall be binding upon and
inure to the benefit of the heirs, successors and assigns of the parties hereto.
The foregoing sentence shall not be construed to permit Trustor to assign the
Loan except as otherwise permitted under the Note or the other Loan Documents.  
8.17   GOVERNING LAW. This Deed of Trust was accepted by Beneficiary in the
state of California and the proceeds of the Note secured hereby were disbursed
from the state of California, which state the parties agree has a substantial
relationship to the parties and to the underlying transaction embodied hereby.
Accordingly, in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity, enforceability and performance,
this Deed of Trust, the No:e and the other Loan Documents and the obligations
arising hereunder and thereunder shall be governed by, and construed in
accordance with, the laws of the state of California applicable to contracts
made and performed in such state and any applicable law of the United States of
America, except that at all times the provisions for enforcement of
Beneficiary’s STATUTORY POWER OF SALE granted hereunder and the creation,
perfection and enforcement of the security interests created pursuant thereto
and pursuant to the other Loan Documents shall be governed by and construed
according to the law of the state where the Property is located. Except as
provided in the immediately preceding sentence, Trustor hereby unconditionally
and irrevocably waives, to the fullest extent permitted by law, any claim to
assert that the law of any jurisdiction other than California governs this Deed
of Trust, the Note and other Loan Documents.   8.18   CONSENT TO JURISDICTION.
Tmstor irrevocably submits to the jurisdiction of: (a) any state or federal
court sitting in the state of California over any suit, action, or proceeding,
brought by Trustor against Beneficiary, arising out of or relating to this Deed
of Trust, the Note or the Loan; (b) any state or federal court sitting in the
state where the Property is located or the state in which Trustor’s principal
place of business is located over any suit, action or proceeding, brought by
Beneficiary against Tmstor, arising out of or relating to this Deed of Trust,
the Note or the Loan; and (c) any state court sitting in the county of the state
where the Property is located over any suit, action, or proceeding, brought by
Beneficiary to exercise its STATUTORY POWER OF SALE under this Deed of Trust or
any action brought by Beneficiary to enforce its rights with respect to the
Collateral. Trustor irrevocably waives, to the fullest extent permitted by law,
any objection that Tmstor may now or hereafter have to the laying of venue of
any such suit, action, or proceeding brought in any such court and any claim
that any such suit, action, or proceeding brought in any such court has been
brought in an inconvenient forum.   8.19   EXHIBITS. Exhibit A is incorporated
into this Deed of Trust by this reference.   8.20   ADDRESSES; REQUEST FOR
NOTICE. All notices and other communications that are required or permitted to
be given to a party under this Deed of Trust shall be in writing, refer to the
Loan number, and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission to the addressee or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses of the parties are set
forth on page 1 of this Deed of Trust and the facsimile numbers for the parties
are as follows:

             
Beneficiary:
      Trustee:      
WELLS FARGO BANK, N.A.
      AMERICAN SECURITIES COMPANY    
FAX No.: (925) 691-5947
      FAX No.: (925) 691-5947    

 



--------------------------------------------------------------------------------



 



             
Trustor:
      With copies to:      
BARBER LANE ASSOCIATES L.P.
      Cooley Godward LLP    
FAXNo.: (650) 326-9333
      Attn: Paul Churchill, Esq.    
 
           (415) 951-3699    

Trustor’s principal place of business is at the address set forth on page 1 of
this Deed of Trust.
Any Trustor whose address is set forth on page 1 of this Deed of Trust hereby
requests that a copy of notice of default and notice of sale be delivered to it
at that address. Failure to insert an address shall constitute a designation of
Trustor’s last known address as the address for such notice. Any party shall
have the right to change its address for notice hereunder to any other location
within the conrinental United States by giving 30 days notice to the other
parties in the manner set forth above.

8.21   COUNTERPARTS. This Deed of Trust may be executed in any number of
counterparts, each of which, when executed and delivered, will be deemed an
original and all of which taken together, wi11 be deemed to be one and the same
instrument.

 



--------------------------------------------------------------------------------



 



8.22   WAIVER OF JURY TRIAL. BENEFICIARY AND TRUSTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WA[VE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEAL[NG, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
BENEFICIARY OR TRUSTOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY
TO ENTER INTO THIS DEED OF TRUST.

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year set forth above.

                      “TRUSTOR”    
 
                    BARBER LANE ASSOCIATES L.P.,     a California limited
partnership    
 
                    By:   Menlo Equities Associates V LLC,         a California
limited liability company,         General Partner    
 
                        By:   Menlo Equities LLC,             a California
limited liability company,             Managing Member    
 
                            By:   Menlo Equities, Inc.,                 a
Californ corporation,                 Managing -rnber    
 
                   
 
          By:   /s/ Henry D. Bullock    
 
             
 
Henry D. Bullock,
President    
 
                            By:   Diamant Investments LLC,                 a
Delaware limited liability company,                 Member    
 
                   
 
          By:   /s/ Richard J. Holmstrom    
 
             
 
Richard J. Holmstrom,    
 
              Managing Member    

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 



--------------------------------------------------------------------------------



 



LoanNo.31-0900266A
EXHIBIT A
Description Of Land
Exhibit A to DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES AND
SECURITY AGREEMENT (AND FIXTURE FILING) (“Deed of Trust") among BARBER LANE
ASSOCIATES L. P. , a California limited partnership, as “Trustor”, AMERICAN
SECURITIES COMPANY, as “Trustee”, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Beneficiary”.
Description of Land. The Land referred to in this Deed of Trust is situated in
the county of Santa Clara, state of California and is described as follows:
Situated in the City of Milpitas
PARCEL 2, as shown on Parcel Map filed November 4, 1998 in Book 709 of Maps, at
Page(s) 41 and 42, Santa Clara County Records.
Assessor’s Parcel Number: 086-03-085

 